            Case 2:20-cv-01765-APG-EJY Document 22 Filed 05/21/21 Page 1 of 5




      I   Martin A. Little, Esq.
          Nevada Bar No. 7067
      2   Robert L. Rosenthal, Esq.
          Nevada Bar No. 6476
      J   HOWARD & HOWARD ATTORNEYS PLLC
          3800 Howard Hughes Parkway, Suite 1000
      4   Las Vegas, Nevada 89169
          Telephone: (7 02) 257 -1483
      5   Email: rlr@h2law.com
          Email: mal@h2law.com
      6
          Attorneys for Defendant M.J. Dean Construction, Inc,
      7
                                      UNITED STATES DISTRICT COURT
      8
                                            DISTRICT OF NEVADA
      9
          PARNELL COLVIN,                                     Case   No. 2:20-Iv-01765-APG-EJY
Q    10
F1
F]
                        Plaintiff,                            DEFENDANT'S MOTION TO
A    11                                                       DISMISS PLAINTIFF'S FIRST
o         VS.                                                 AMENDED COMPLAINT
hl   t2
z&
          M.J. DEAN CONSTRUCTION, INC,                        (Oral argument requested)
F    13
ir
                        Defendant.                            Action filed on September 22,2020
&    14

     15

€    t6
&                Pursuant to Rule 12(bX6) of the Federal Rules of Civil Procedure, Defendant M.J. Dean
     t7
o         Construction, Inc. ("Defendant" or "M.J. Dean"), hereby moves to dismiss the Fourth Cause of
     18
          Action for negligent hiring, training and supervision in PlaintifPs First Amended Complaint
     19
          ("FAC") filed by Plaintiff Parnell Colvin ("Plaintiff' or "Colvin"). This motion is based on and
     20
          supported by the following points and authorities, the Complaints on file in this case and by any
     2l
          oral argument the Court may require or allow.
     22

     23

     24

     25

     26

     27

     28

                                                          1
             Case 2:20-cv-01765-APG-EJY Document 22 Filed 05/21/21 Page 2 of 5




                                                            I.
       I                                                ARGUMENT
       2
           A.      LEGAL STANDARD ON MOTION TO DISMISS
       J
                   A   complaint must include "[a] short and plain statement          of ... claim[s]   showing the
       4
           pleader is entitled to relief." Fed. R. Civ. P. 8(aX2); see also Bell Atlantic v. Twombl/, 550 U.S.
       5
           544, 555 (2007). When considering a motion to dismiss, the Court           will   accept all well-pleaded
       6
           allegations   of material fact as true, while legal conclusions are not entitled to the               same
       7
           presumption. Ash%oft v. Iqbal,556 U.S. 662,679 (2009).
       8
                   A plaintiff must do more than assert "[t]hreadbare recitals of the elements of a cause of
       9
           action." Id. a|678 (internal citation omitted). Instead "a complaint must contain sufficient factual
()    10
           matter, accepted as true, to state a claim to relief that is plausible on its face." Id. (intemal citation
F]
F]
Pr    11
(t)        and quote marks omitted).     A facially plausible claim exists "when the plaintiff        pleads factual
ri    t2 content that allows the court to draw the reasonable inference
zil                                                                     that the defendant is liable for           the
F     l3 misconduct alleged." Id. (trlliemal citation omitted).
F

&     t4           The U.S. Supreme Court's decision in Iqbal states "that to satis$r Rule 8's requirements,
      l5   a complaint's allegations must cross o'the line from conceivable to plausible."' Hester v. Stout
€     I6 Management,       Case   No. 2:20-cv-02115-APG-VCF,2020 WL 7427522, at *1 (D.Nev. Dec. 18,
      T7
           2020) citing lqbal,556 U.S. at 680 citing Twombly,55O U.S. at 547.
      18
           B.                                        ON FOR NEGLIGENT HIRING
      t9           TRAINING AND SUPERVISION FAILS TO ADDRESS THE FACT THAT THE
                   CLAIM CONTINI]ES TO BE            ENTIRELY ON BOILERPLATE
      20           CONCLUSORY ALLEGATIONS
      2I           In order to succeed on a claim for negligent hiring, retention and supervision, a plaintiff
      22   must establish that: (1) defendant owed a duty of care to the plaintiff; (2) defendant breached that

      23   duty by hiring, retaining, and/or supervising an employee even though defendant knew, or shoald

      24   have known, of the employee's dangerous propensities; (3) the breach was the cause of            plaintiffs
      25   injuries; and (4) damages. Peterson v. Miranda, 991 F. Supp. 2d        lI09 (D. Nev.    2014).

      26           On November 17,2020, Defendant filed a motion to dismiss Plaintiffs common law
      27   causes of action, including his claim for negligent hiring, training and supervision. (ECF No. 7.)

      28   On April 7,202I, the Court granted Defendant's motion to dismiss Plaintiff s claim for negligent

                                                               2
             Case 2:20-cv-01765-APG-EJY Document 22 Filed 05/21/21 Page 3 of 5




       1   hiring, training and supervision withoutprejudice. The Court's Report and Recommendation held

      2    that,
                            A review of Plaintiff s Negligent Hire, Supervision, and Training
      J                     causes of action in his Complaint and proposed amended complaint
                            shows Plaintiff asserts only conclusory allegations that Defendant
      4
                            breached a duty to Plaintiff when it failed to properly train and
       5                    supervise Plaintiff. ECF Nos. 1 fl 83; l2-t 'lT 93. Plaintiffs
                            threadbare, conclusory allegations are insufficient to support this
       6                    claim under Rule 8, Fed. R. Civ. P. Iqbal,556 U.S. at678-79.

       7                    The Court does not find, however, that Plaintiff can assert no set of
                            facts that may allow his Negligent Hire, Supervision, and Training
       8
                            claim to proceed. For this reason, the Court recommends Plaintiff
       9                    be given the opportunity to file a second amended complaint in
                            which he may attempt to state a Negligent Hiring, Supervision, and
U     10                    Training claim upon which relief may be granted.
FI
F]
Fr    11   (ECF. No. 19.)
U)

Fd
z&    I2           On May 18, 2021, Plaintiff filed his FAC. (ECF No. 21 .) The FAC, however, fails to add
 o
F
 F.   13   any actual facts to the Plaintifls claim for negligent hiring, training and supervision. Instead,

&     t4 Plaintiff simply inserted more conclusory allegations. The cause of action consists of the
B     15   following threadbare assertions :
€     t6                           In addition, M.J. Dean had a duty not to hire individuals with
                            75
&
      t7                           a propensity towards committing unlawful acts against
                                   Plaintiff including those of discrimination, harassment and
      18                           retaliation.

      r9                    76     In violations of that duty, M.J. Dean injured Plaintiff by
                                   failing to supervise, train, and hire appropriate personnel
      20
                                   which resulted in damages including, among others, loss of
      2r                           Plaintiff s job and severe emotional distress including but
                                   not limited to, great mental and emotional harm, anguish,
      22                           insecurity, damage to self-esteem and self-worth, shame and
                                   humiliation, lack of appetite, loss of sleep, depression,
      23                            and/or anxiety.

      24
                            77     Specifically, upon information and belief, M.J. Dean failed
      25                           to adequately train, hire and/or supervise its employees
                                   andlor agents, including but not limited to Mr. Gutierrez,
      26                           regarding laws proscribing discrimination, harassment and
                                   retaliating in a workplace.
      27
           (ECF No. 21, nn75     -77.)
      28

                                                             a
                                                             J
             Case 2:20-cv-01765-APG-EJY Document 22 Filed 05/21/21 Page 4 of 5




       1           Plaintiff s FAC fails to satis$, the second element of the claim (i.e., that Defendant knew,

      2    or should have known, of the employee's dangerous propensities). Indeed, Plaintiff s FAC does
      a
      J    contain even a single factual alleged fact regarding how and/or when Defendant knew or should

      4    have known that Plaintiff s supervisor, Kevin Gutierrez, or anybody else for that matter, would

      5    discriminate and/or retaliate against Plaintiff. Instead, Plaintiff s FAC, like his initial complaint,

      6    simply asserts overbroad legal conclusion that Defendant failed to properly supervise, train and

      7    hire appropriate personnel "regarding laws proscribing discrimination, harassment and retaliating

       8   in a workplace and breached that duty."

       9           Plaintiff s allegations do not constitutep4!; they are simply regurgitated boilerplate legal

Q     10   elements relating to a cause of action for negligent hiring, training and supervision. Accordingly,
Fl
F]
A     11   Plaintiff   s   claim should be dismissed with prejudice.
a
f-l
zd    12                                                       il.
aF
                                                        CONCLUSION
      13
F
                   Based on the foregoing, PlaintifPs Motion to Dismiss should be granted and Plaintiff         s
&     t4
           Fourth Cause of Action for Negligent Hiring, Training and Supervision should be dismissed with
o     15
           prejudice.
€     t6
&          Dated: May        21,2021                         Respectfully submitted,
>
      I7
o                                                            HOWARD & HOWARD ATTORNEYS PLLC
      18
                                                             By: /s/ Robert Rosenthal
      I9                                                         Robert Rosenthal, Esq.
                                                                 Martin A. Little, Esq.
      20
                                                                 3800 Howard Hughes Parkway, Suite 1000
                                                                 Las Vegas, Nevada 89169
      2l                                                         Attorneys for Defendant M.J. Dean
                                                                 Construction, Inc,
      22

      23

      24

      25

      26

      27

      28

                                                                4
             Case 2:20-cv-01765-APG-EJY Document 22 Filed 05/21/21 Page 5 of 5




                                           CERTIFICATE OF SERVICE
       I

      2
                  I hereby certi$' that a true and correct copy of the foregoing document has been
      J    electronically filed and served upon the following parties on May   2I,202I through the Court's
      4    ECF system.

       5
                  Jesse   M. Sbaih, Esq
                  Ines Olevic-Saleh, Esq.
       6
                  JESSE SBAIH & ASSOCIATES, LTD.
       7          The District at Green Valley Ranch
                  170 South Green Valley Parkway, Suite 280
       8          Henderson, Nevada 89012
                  Att orneys for P laintiff
       9

Q     10
F]
i     l1                                             lslBarbaraDunn
a                                              Howard & Howard Attorneys PLLC
rI1
zil   t2
F     13
Fr


&     14

F     15

€     t6
&
      T7
o
      18

      T9

      20

      2T

      22

      23

      24

      25

      26

      27

      28

                                                          5
